--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED,
RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS.




[No. ___]
[US $___________]



CHINA SWINE GENETICS, INC.


10% SECURED CONVERTIBLE NOTE DUE FEBRUARY 22, 2011




THIS NOTE (“Note”) is issued by CHINA SWINE GENETICS, INC., a Delaware
corporation (the “Company”), and is designated as its 10% Secured Convertible
Note.  This Note has been issued by the Company pursuant to the terms of an
offering described in the Subscription Agreement dated as of February 22, 2010.


FOR VALUE RECEIVED, the Company promises to pay to the order of
___________________, or permitted assigns (the “Holder”), the principal sum of
_________________ (US $__________) Dollars.  Payment shall be due in full on
February 22, 2011 (the “Payment Date”), unless the principal amount has been
converted in accordance with Section 2 hereof prior to that date.  In the event
a Qualified Financing is not consummated prior to the Payment Date, on the
Payment Date the Company shall also issue to the Holder a Compensation Warrant
in the form annexed hereto as Appendix A, which shall permit the Holder to
purchase that number of whole shares of the Company’s Common Stock equal to the
principal amount of this Note divided by One Dollar and Fifty Cents ($1.50).


Interest shall accrue on the principal balance outstanding at a rate of 10% per
annum from the date of issuance.  Accrued interest will be payable on July 1,
2010, October 1, 2010, January 1, 2011 and on the Conversion Date or the Payment
Date, as applicable.  The Company may not prepay any part of the principal
amount of this Note.


The Company’s obligations under this Note are guaranteed by Ligang Shang for the
benefit of the Holders under a Limited Recourse Guaranty which guaranty will be
secured by a pledge of stock as set forth in a Pledge Agreement made by Liang
Shang for the benefit of the Holders.


This Note is subject to the following additional provisions:


1.             Definitions.  As used herein, the following terms shall have the
following meanings:


(a)           “Event of Default” shall have the meaning set forth in Section 3
hereof.


(b)           “Holders” shall mean the holders of this Note and the other 10%
Secured Convertible Notes issued by the Company in February 2010.


(c)           “Holders’ Agent” shall mean Primary Capital, LLC, 80 Wall Street,
5th Floor, New York, NY 10005

 
1

--------------------------------------------------------------------------------

 



(d)           “PRC Subsidiary” shall mean Heilongjiang SenYu Animal Husbandry
Co., Ltd.


(e)           “Qualified Financing” shall mean the closing of any equity or
equity related financings resulting in gross proceeds to the Company of at least
Five Million US Dollars ($5,000,000).


2.             Conversion.


(a)            Trigger for Conversion.  On the closing date of a Qualified
Financing (the “Conversion Date”) that will be accounted for as a sale of equity
on the Company’s balance sheet, the principal amount of the Note shall be
automatically converted into securities of like kind to the securities sold in
the Qualified Financing (the “Conversion Securities”).  On the closing date of a
Qualified Financing (also, the “Conversion Date”) that will be accounted for as
a sale of debt on the Company’s balance sheet, the principal amount of the Note
shall be converted into securities of like kind to the securities sold in the
Qualified Financing (also, the “Conversion Securities”) if the Holder notifies
the Company in writing within thirty days after the Conversion Date of its
desire to so convert .  The conversion price used for determining the quantity
of Conversion Securities to be exchanged for the principal amount of the Notes
shall be equal to fifty percent (50%) of the gross purchase price paid by the
investors in the Qualified Financing.


(b)           Effect of Conversion.  The rights of the Holder of this Note shall
cease, and the Holder shall be deemed to have become the holder of record of the
Conversion Securities on the Conversion Date.


(c)           Issuance of Certificates    At any time after the Conversion Date,
the Holder may surrender this Note to the Company.  Promptly after receipt of
this Note, the Company shall cause to be issued and delivered to the Holder,
registered in such name or names as the Holder may direct, a certificate or
certificates for the Conversion Securities.  Any fractional share of common
stock resulting from the conversion formula will be rounded up or down to the
nearest full share.  Issuance of Conversion Securities that are requested to be
registered in a name other than that of the registered Holder shall be subject
to compliance with all applicable federal and state securities laws.


3.             Events of Default.


(a)           An “Event of Default,” wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
i.            The Company's failure to pay to the Holder any amount of
principal, interest, or other amounts when and as due under this Note;
 
ii.           The Company or the PRC Subsidiary shall commence, or there shall
be commenced against the Company under any applicable bankruptcy or insolvency
laws any bankruptcy, insolvency or other proceeding which remains undismissed
for a period of 61 days; or the Company or the PRC Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or the PRC Subsidiary  suffers any
appointment of any custodian, private or court appointed receiver or the like
for it or any substantial part of its property which continues undischarged or
unstayed for a period of sixty one (61) days; or the Company or the PRC
Subsidiary makes a general assignment for the benefit of creditors; or the
Company or the PRC Subsidiary shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or the Company or the PRC Subsidiary shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or the PRC Subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company or the PRC
Subsidiary for the purpose of effecting any of the foregoing;

 
2

--------------------------------------------------------------------------------

 
 
iii.          The Company or the PRC Subsidiary shall default in any of its
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or the PRC Subsidiary in an amount
exceeding $50,000, whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable, except that a default by the PRC Subsidiary in any
obligation for money shall not be deemed an Event of Default unless the creditor
commences legal or equitable action to enforce the obligation;
 
iv.          The Company or the PRC Subsidiary shall incur any indebtedness that
is senior in priority to the Notes;
 
v.           The common stock of the Company shall not be listed for trading on
one of the following:  (a) the NYSE Amex, (b) New York Stock Exchange, (c) the
Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the OTC Bulletin
Board;
 
vi.          Any Event of Default occurs with respect to any other Notes.


(b)           Acceleration.   During the time that this Note is outstanding, if
any Event of Default has occurred, One Hundred and Fifty Percent (150%) of the
full unpaid principal amount of this Note, together with accrued and unpaid
interest, to the date of acceleration shall become, at the Holder’s election,
immediately due and payable in cash.   The Holders’ Agent is hereby authorized
to exercise the election on behalf of the Holder by giving written notice of
acceleration (the “Acceleration Notice”) to the Company at its U.S. executive
offices.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Holders’
Agent at any time prior to payment hereunder. No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.
 
(c)           Remedies.  During the continuance of any Event of Default, the
following remedies shall be available to the Holder, in addition to any other
remedies available under applicable law.
 
i.           The interest rate on all amounts due to the Holder shall be fifteen
percent (15%) per annum from the date of the Event of Default until payment in
full of all amounts due.
 
ii.           Within three (3) business days after the occurrence of an Event of
Default the Company shall redeem the Note at 150% of the principal amount
outstanding plus accrued interest.
 
iii.           The Company shall issue to the Holder a Warrant in the form
annexed hereto as Appendix A, which shall permit the Holder to purchase that
number of whole shares equal to the principal amount of this Note (prior to
acceleration) divided by One Dollar and Fifty Cents ($1.50).

 
3

--------------------------------------------------------------------------------

 
 
iv.          Upon the written demand of the Holders’ Agent, the members of the
Board of Directors of the Company shall appoint to the Board such additional
directors as are designated by the Holders’ Agent, and shall then immediately
resign from the Board.
 
v.           Upon the written demand of the Holders’ Agent, the officers and
directors of the PRC Subsidiary shall resign from their positions and shall
cause such persons as are designated by the Holders’ Agent to be vested with the
powers of their offices.
 
4.             No Rights as Stockholder.  No provision of this Note shall be
construed as conferring upon the Holder the right to vote or to receive
dividends or to consent or receive notice as a stockholder in respect of any
meeting of stockholders or any rights whatsoever as a stockholder of the
Company, unless and to the extent converted in accordance with the terms hereof.
 
5.             Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


Dated:   February 22, 2010
China Swine Genetics, Inc.
         
By:______________________________________
 
      Ligang Shang, Vice President






 
4

--------------------------------------------------------------------------------

 
 

APPENDIX A:  COMPENSATION WARRANT


THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CHINA SWINE GENETICS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.



 
Right to Purchase ____________ shares of Common Stock of China Swine Genetics,
Inc. (subject to adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT
 
No. 
Issue Date: ___________, 2011

 
China Swine Genetics, Inc., a corporation organized under the laws of the State
of Delaware (the “Company”), hereby certifies that, for value received,
_______________________________ or its assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company at any time
after the Issue Date until 5:00 p.m., E.S.T on the third anniversary of the
Payment Date (as defined in the Note) (the “Expiration Date”), up to
____________ fully paid and nonassessable shares of the common stock of the
Company (the “Common Stock”), $.001 par value per share at an exercise
price  per share of $1.50 (the “Purchase Price”).  The number and character of
such shares of Common Stock and the Purchase Price are subject to adjustment as
provided herein.  This Warrant has been issued pursuant to the terms of the 10%
Secured Convertible Note issued in February 2010 by the Company to the Holder
(the “Note”), which was one of several notes of like tenor issued by the Company
(the “Notes”).  This Warrant and all other Warrants issued pursuant to the terms
of the Notes are collectively identified as the “Compensation Warrants.”


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a)           The term “Company” shall include China Swine Genetics, Inc. and
any corporation which shall succeed or assume the obligations of China Swine
Genetics, Inc. hereunder.
 
(b)           The term “Common Stock” includes (i) the Company's Common Stock,
$.001 par value per share, as authorized on the date of the Note, and (ii) any
other securities into which or for which any of the securities described in
(i) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
 (c)           The term “Other Securities” refers to any stock (other than
Common Stock) and other securities of the Company or any other person (corporate
or otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
 
 
5

--------------------------------------------------------------------------------

 

1.             Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of subsection 1.2 or upon exercise of this Warrant in part in
accordance with subsection 1.3, shares of Common Stock of the Company, subject
to adjustment as described herein.
 
1.2.           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form") duly
executed by such Holder and surrender of the original Warrant to the Company at
its principal office in the U.S. or at the office of its Warrant Agent (as
provided hereinafter), accompanied by payment in cash, wire transfer or by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying the number of shares of Common Stock for which
this Warrant is then exercisable by the Purchase Price then in effect.
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by surrender of this Warrant in the manner and at the
place provided in subsection 1.2 except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (a) the number
of whole shares of Common Stock designated by the Holder in the Subscription
Form by (b) the Purchase Price then in effect.  On any such partial exercise,
the Company, at its expense, will forthwith issue and deliver to or upon the
order of the Holder hereof a new Warrant of like tenor, in the name of the
Holder hereof or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may request, the whole number of shares of Common Stock for
which such Warrant may still be exercised.
 
1.4.           Fair Market Value. Fair Market Value of a share of Common Stock
as of a particular date (the "Determination Date") shall mean:
 
(a)           If the Common Stock is traded on an exchange or is quoted on the
NASDAQ Stock Market or the OTC Bulletin Board or the American Stock Exchange,
LLC, then the average of the closing or last sale price, respectively, reported
for the five business days immediately preceding the Determination Date;
 
(b)           If the Common Stock is not traded on an exchange or on the NASDAQ
Stock Market or the OTC Bulletin Board, but is traded in the over-the-counter
market, then the average of the closing bid and ask prices reported for the last
business day immediately preceding the Determination Date;
 
(c)           Except as provided in clause (d) below, if the Common Stock is not
publicly traded, then as the Holder and the Company agree, or in the absence of
such an agreement, by arbitration in accordance with the rules then standing of
the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.

 
6

--------------------------------------------------------------------------------

 
 
1.5.           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder hereof as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within five (5) days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and nonassessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise,
together with any other stock or other securities and property (including cash,
where applicable) to which such Holder is entitled upon such exercise pursuant
to Section 1 or otherwise.
 
 2.            Cashless Exercise.
 
(a)            If a Registration Statement as defined in the Subscription
Agreement (“Registration Statement”) is effective and the Holder may sell its
shares of Common Stock upon exercise hereof, this Warrant may be exercisable in
whole or in part for cash only as set forth in Section 1 above.  If no such
Registration Statement is available, payment upon exercise may be made at the
option of the Holder either in (i) cash, wire transfer or by certified or
official bank check payable to the order of the Company equal to the applicable
aggregate Purchase Price, (ii) by delivery of Common Stock issuable upon
exercise of the Warrants in accordance with Section (b) below (“Cashless
Exercise”) or (iii) by a combination of any of the foregoing methods, for the
number of shares of Common Stock specified in such form (as such exercise number
shall be adjusted to reflect any adjustment in the total number of shares of
Common Stock issuable to the holder per the terms of this Warrant) and the
holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) determined as provided herein.
 
(b)            If the Fair Market Value of one share of Common Stock is greater
than the Purchase Price (at the date of calculation as set forth below) and no
Registration Statement relating to the shares of Common Stock underlying this
Warrant is effective, in lieu of exercising this Warrant for cash, the holder
may elect to receive shares equal to the value (as determined below) of this
Warrant (or the portion thereof being cancelled) by surrender of this Warrant at
the principal office of the Company together with the properly endorsed
Subscription Form in which event the Company shall issue to the holder a number
of shares of Common Stock computed using the following formula:
 

 
X=Y (A-B)
 
          A




 
Where
X=
the number of shares of Common Stock to be issued to the holder
           
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)
 
   
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)
 
   
B=
Purchase Price (as adjusted to the date of such calculation)

 
3.             Adjustment for Reorganization, Consolidation, Merger, Share
Issuance, etc.
 
3.1.           Reorganization, Consolidation, Merger, etc.  In case at any time
or from time to time, the Company shall (a) effect a reorganization,
(b) consolidate with or merge into any other person or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof as provided in Section 1, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 4.
 
 
7

--------------------------------------------------------------------------------

 
 
3.2           Share Issuance.  Until the Expiration Date, if the Company shall
issue any Common Stock except for the Excepted Issuances, prior to the complete
exercise of this Warrant, for a consideration less than the Purchase Price that
would be in effect at the time of such issue, then, and thereafter successively
upon each such issue, the Purchase Price shall be reduced to such other lower
issue price.  “Excepted Issuances” shall be any (i) issuance to employees of the
Company or its subsidiaries pursuant to the 2009 Stock and Stock Option Plan and
(ii) any issuance as full or partial consideration in connection with any
merger, consolidation or purchase of substantially all of the securities or
assets of any corporation or other entity.  For purposes of this adjustment, the
issuance of any security or debt instrument of the Company carrying the right to
convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Purchase Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option.  The reduction of the Purchase Price
described in this Section 3.2 is in addition to the other rights of the Holder
described in the Subscription Agreement.
 
4.             Extraordinary Events Regarding Common Stock.  In the event that
the Company shall (a) issue additional shares of the Common Stock as a dividend
or other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Purchase Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Purchase Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Purchase Price then in effect. The
Purchase Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 4.
The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof as provided in Section 1, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Purchase Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Purchase Price in effect
on the date of such exercise.
 
5.             Certificate as to Adjustments.   In each case of any adjustment
or readjustment in the shares of Common Stock (or Other Securities) issuable on
the exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
6.             Reservation of Stock, etc. Issuable on Exercise of Warrant.   The
Company will at all times reserve and keep available, solely for issuance and
delivery on the exercise of the Warrants, all shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of the Warrant.  This
Warrant entitles the Holder hereof to receive copies of all financial and other
information distributed or required to be distributed to the holders of the
Company's Common Stock.
 
7.1           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Compensation Warrants.
 
 
(i)            On one occasion, for a period commencing on the Issue Date, at
any time prior to the expiration date (“Request Date”), upon a written request
therefor from the Holders’ Agent (as identified in the Note), the Company shall
prepare and file with the Securities and Exchange Commission a registration
statement under the 1933 Act registering the shares of common stock issuable
upon exercise of the Compensation Warrants (the “Warrant Shares”).
 
(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Compensation Warrants for sale to the public,
provided the Compensation Warrants are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least fifteen (15) days' prior written notice to the
Holders’ Agent of its intention so to do. Upon the written request of the
Holders’ Agent, received by the Company within ten (10) days after the giving of
any such notice by the Company, to register any of the Compensation Warrants not
previously registered, the Company will cause such Compensation Warrants as to
which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Compensation Warrants so registered by the holder of such Compensation
Warrants (the “Seller” or “Sellers”). In the event that any registration
pursuant to this Section 7.1(ii) shall be, in whole or in part, an underwritten
public offering of common stock of the Company, the number of shares of
Compensation Warrants to be included in such an underwriting may be reduced by
the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction provide further however that no shares held by any
officer, director, affiliate or person other than  Holders and his successor and
assigns shall be registered without the consent of a majority of the Holders and
their successors  and assigns voting as a class until all of the Warrant Shares
shall have been registered pursuant to an effective registration statement.
 
7.2.           Registration Procedures. If and whenever the Company is required
by the provisions of Section 7.1(i) or 7.1(ii) to effect the registration of any
Compensation Warrants under the 1933 Act, the Company will, as expeditiously as
possible:
 
(a)           prepare and file with the Commission a registration statement
required by Section 7 with respect to such securities and use its best efforts
to cause such registration statement to become and remain effective for the
period of the distribution contemplated thereby (as herein provided);
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of two (2)
years, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Compensation Warrants covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;

 
9

--------------------------------------------------------------------------------

 
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement;
 
(d)           use its best efforts to register or qualify the Sellers’
Compensation Warrants covered by such registration statement under the
securities or “blue sky” laws of such jurisdictions as the Sellers shall request
in writing, provided, however, that the Company shall not for any such purpose
be required to qualify generally to transact business as a foreign corporation
in any jurisdiction where it is not so qualified or to consent to general
service of process in any such jurisdiction;
 
(e)           if applicable, list the Warrant Shares covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed; and
 
(f)            immediately notify the Sellers when a prospectus relating thereto
is required to be delivered under the 1933 Act, of the happening of any event of
which the Company has knowledge as a result of which the prospectus contained in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing.
 
7.3.           Provision of Documents.  In connection with each registration
described in this Section 7, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.   The failure of a
Seller to comply with this provision shall effect a waiver of the Company’s
obligation to effect a registration of that Seller’s Warrant Shares.
 
8.             Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, and for purpose of effecting transfers of the Warrant or replacing
lost or damaged Warrants, and thereafter any such issuance, transfer or
replacement, as the case may be, shall be made at such office by such Warrant
Agent.
 
9.             Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
10.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company to: China Swine Genetics,
Inc. at its U.S. executive offices, with a copy by telecopier only to: Robert
Brantl, Esq., telecopier number:  (914) 693-1807 and (ii) if to the Holder, to
the address and telecopier number listed in the Subscription Agreement between
the Company and the Holder, unless the receiving party has given written notice
to the sender of a different address or telecopier number.

 
10

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of New York.  Any dispute relating to this Warrant shall be
adjudicated in New York County in the State of New York.
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
CHINA SWINE GENETICS, INC.
 
 
 
By:          _________________________________________ 
                Name:
                Title:
 
 
 




 
11

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)


TO:  CHINA SWINE GENETICS, INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):


___           ________ shares of the Common Stock covered by such Warrant; or
___           the maximum number of shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in Section 2.


The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):


___           $__________ in lawful money of the United States; and/or
___           the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share for purposes of this calculation); and/or


___           the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
_________________________________________________________________ whose address
is
________________________________________________________________________________
________________________________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
________________________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
________________________________________
________________________________________
(Address)

 

 
 
12

--------------------------------------------------------------------------------

 

Exhibit B




FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of CHINA
SWINE GENETICS, INC. to which the within Warrant relates specified under the
heading “Number Transferred,” opposite the name(s) of such person(s) and
appoints each such person Attorney to transfer its respective right on the books
of CHINA SWINE GENETICS, INC. with full power of substitution in the premises.
 


Transferees
Number Transferred
           





Dated:  ______________, ___________
 
 
 
Signed in the presence of:
 
_______________________________________
            (Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 
______________________________________
            (Name)
 
 
(Signature must conform to name of holder as specified on the face of the
warrant)
 
 
 
_________________________________________
_________________________________________
          (address)
 
 
_________________________________________
_________________________________________
          (address)



 
 
13

--------------------------------------------------------------------------------